DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In re claim 28, it is unclear if the method of claim 1 is part of the apparatus claim 28. And if it were, how and what apparatus is combined or connected with the method of claim 1? Is claim 28 an apparatus claim that is configured to perform the method of claim 1? Or is the claim 28 a method claim that is performed by the apparatus of claim 28?  
For the purpose of the Examination, the method of claim 1 is NOT included in the claim 28. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,103,216. Although the claims at issue are not identical, they are not patentably distinct from each other because 11,103,216 teaches a shear wave elastography method for imaging an observation field in an anisotropic medium, the method comprising: a) an initial ultrasonic acquisition step of acquiring at least one initial physical parameter in at least one region of interest in the anisotropic medium; b) a spatial characterization step of determining a set of spatial characteristics of the anisotropic medium based on the initial physical parameter, said set of spatial characteristics comprising a direction or a spatial angle of an anisotropic feature in the at least one region of interest; and c) a shear wave imaging step comprising: c1) an excitation substep of generating the shear wave inside the anisotropic medium based on said set of spatial characteristics, the shear wave being generated by emitting at least one focused ultrasound wave in the anisotropic medium using an array of transducers controlled by a central processor, the location of focal points of said at least one focused ultrasound waves and the timing of said at least one focused ultrasound waves being determined by the central processing unit based on the extracted set of spatial characteristics of the anisotropic medium, the location of the focal points and the timing of the plurality of focused ultrasound waves generating the shear wave being determined so that a wave front of said shear wave is substantially perpendicular to at least one of: a direction of detected anisotropic features in the anisotropic medium, and a selected excitation spatial direction in the anisotropic medium, c2) an observation substep of observing the propagation of said shear wave simultaneously at a multitude of points in the observation field (claims 1 and 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al. (US 2009/0163805, hereinafter Sunagawa ‘805) in view of Zheng (US 2010/0240994, hereinafter Zheng ‘994) and Ebbinit et al. (US 2013/0144165, hereinafter Ebbinit ‘165).
Note that Applicant defines: 
[0062] The anisotropic medium 2 contains anisotropic features 3 which present identifiable spatial extension directions 3a. Anisotropic features 3 can be for instance fibers, tissue interfaces or anisotropic tissues, vessels, nerves, anisotropic constituents such as elongated cells or organelles and more generally any spatially oriented constituent of a tissue, in particular a living tissue.

[0063] Anisotropic medium 2 can for instance be a part of a living patient containing muscles or tendons. Such tissues contain anisotropic features 3 in the form of fibers 3, for instance muscles fascicles surrounded by perimysium, or arrays of collagen fibers in tendons, ligaments and fasciae. Such fibers 3 are strongly anisotropic and present identifiable spatial extension directions 3a, thus rendering the medium 2 anisotropic. Some fibers 3 might also be grouped in bundles of fibers usually extending along parallel directions 3a. 
[0068] The particles 2b may be constituted by any non-uniformity in the anisotropic medium 2, for instance particles of collagen or more generally any inhomogeneity having a density that differs for the density of the surrounding medium.

In re claim 28, Sunagawa ‘805 teaches an imaging apparatus for implementing the shear wave elastography method 
Sunagawa ‘805 fails to teach an array of transducers that are controlled independently of one another by at least one electronic central unit configured to: acquire the at least one initial physical parameter in at least one region of interest in the anisotropic medium …observe the propagation of said shear wave simultaneously at a multitude of points in the observation field.
Zheng ‘994 teaches an array of transducers that are controlled initial physical parameter in at least one region of interest (0021, 0023, 0025, 0027, 0029,) in the anisotropic medium (0004, 0029, 0034, 0035)…observe the propagation of said shear wave simultaneously at a multitude of points in the observation field (0007, 0042, fig. 7A&B).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sunagawa ‘805 to include the features of Zheng ‘994 in order to calculate elasticity of the object based on the propagation trace. 
Furthermore, Ebbini ‘165 teaches an array of transducers that are controlled independently of one another by at least one electronic central unit configured to: acquire the at least one initial physical parameter in at least one region of interest (0088, 0127, 0130). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sunagawa ‘805 to include the features of Zheng ‘994 in order to calculate elasticity of the object based on the propagation trace, and to include the features of Ebbini ‘165 in order to allow greater control of each transducer element on the array or allow multiple imaging aperture. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793